UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-52435 VANITY EVENTS HOLDING, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 43-2114545 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 43 West 33 rd Street, Suite 600, New York, NY 100001 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 695-7850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes / / No / / APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of April 28, 2009, there were 27,369,807outstanding shares of the Registrant's Common Stock, $.0001 par value. 1 PART I VANITY EVENTS HOLDING, INC. ( A Development Stage Company) BALANCE SHEETS Unaudited March 31, 2009 December31, 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 801 $801 Accounts receivable 23,514 Inventory 2,150 2,150 Total current assets 26,465 2,951 OTHER ASSETS Trade mark 4,996 4,996 Photographs 44,422 44,422 Total other assets 49,418 $ 49,418 TOTAL ASSETS $ 75,883 $ 52,369 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Bank overdraft $ 24,247 $ 7,186 Accounts payable and accrued expenses $ 35,610 34,550 Total current liabilities 59,857 41,736 Long term liabilities 458,512 314,099 STOCKHOLDERS’ EQUITY (DEFICEINCY) Preferred stock authorized 5,000,000 shares, $.0001 par value each. AtMarch 31, 2009 and December31, 2008, there are no shares outstanding 0 0 Common stock authorized 100,000,000 shares, $.0001 par value each. AtMarch 31, 2009 and December31, there are27,369,807 and 27,369,807 sharesoutstandingrespectively 2,736 2,736 Additional paid in capital 755,764 755,764 Deficit accumulated during the development stage (1,200,986 ) (1,061,966 ) Total stockholders’ equity(deficit) (442,486 ) (303,466) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) $ 75,883 $ 52,369 The accompanying notes are an integral part of these statements. 2 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited August 25, For the three months Ended 2004, (inception) March 31,March 31, to March 31, 2009 2008 2009 Revenue $ 1,500 $ 23,788 $ 194,612 Cost of Sales Model and make-up cost -0- 345 64,545 Gross profit 1,500 23,443 130,067 Operating Expenses Salaries 67,955 -0- 226,068 Selling, general and administrative 72,565 24,923 1,106,579 Total operating expenses 140,520 24,923 1,332,647 Net loss from operations (139,020 ) (1,480 ) (1,202,580 ) Other income (expenses)-interest 0 0 1,594 Net loss $ (139,020 ) $ (1,480 ) $ (1,200,986 ) Basic and diluted lossper common share $ (.00 ) $ (.00 ) Weighted average shares outstanding 27,369,809 21,392,103 The accompanying notes are an integral part of these statements 3 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF CASH FLOWS Unaudited August 25, 2004, (inception) For the three months For the three months to March 31, March 31, 2009 March 31, 2008 2009 OPERATING ACTIVITIES Net loss $ (139,020 ) $ (1,480 ) $ (1,200,986 ) Fees paid with shares of common stock 10,000 Changes in operating assets and liabilities: Accounts receivable (23,514 ) (22,999) (23,514) Inventory 0 0 (2,150) Bank overdraft 17,061 0 24,247 Accounts payable and accrued expenses 1,060 21,144 35,610 Cash used by operating activities (144,413 ) (3,335 ) (1,156,793 ) INVESTING ACTIVITIES Other asset (49,418 ) Cash used by investing activities (49,418 ) FINANCIAL ACTIVITIES Proceeds from notes payable-shareholders, net 144,413 458,512 Issuance of common stock for cash 748,500 Cash provided by financing activities 144,413 1,207,012 NETINCREASE(DECREASE) IN CASH -0- (3,335) 801 CASH BALANCE BEGINNING OF PERIOD 801 4,825 0 CASH BALANCE END OF PERIOD $ 801 $ 1,490 $ 801 Supplemental Disclosures of Cash Flow Information: Interest $ 0 $ 0 $ 0 The accompanying notes are an integral part of these statements 4 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) NOTES TO
